 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JULIAN III FLORES, et al.,                        Case No.: 1:17-cv-00427 JLT
12                  Plaintiffs,                        ORDER AFTER NOTICE OF SETTLEMENT
                                                       (Doc. 76)
13           v.
14   FCA US LLC,
15                  Defendant.
16
17           The parties report they have settled the action. (Doc. 76) They indicate they will seek
18   dismissal of the action after the settlement is effectuated. Id. at 2. Thus, the Court ORDERS:
19           1.     The stipulation to dismiss the action SHALL be filed no later than September 13,
20   2019;
21           2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including the dismissal of the action.
24
25   IT IS SO ORDERED.
26      Dated:     August 2, 2019                              /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
